Exhibit 10.102
ERIE INDEMNITY COMPANY
EMPLOYEE BENEFITS ADMINISTRATION COMMITTEE
UNANIMOUS WRITTEN CONSENT OF COMMITTEE MEMBERS
All of the Members in office of the Erie Indemnity Company Employee Benefits
Administration Committee (“EBAC”) hereby consent in writing to the adoption of
the following resolution, with the same effect as if that resolution had been
duly proposed and adopted at a meeting of the EBAC duly called and held in
accordance with its charter.
This Unanimous Written Consent of Committee Members shall become binding when
executed by all of the Committee Members.
The undersigned Members have executed this Unanimous Written Consent of
Committee Members and have filed same with the Chairman of the Committee.
ERIE INDEMNITY COMPANY EMPLOYEE BENEFITS ADMINISTRATION COMMITTEE
Amendment of Erie Insurance Group Employee Savings Plan (As Amended and Restated
Effective
January 1, 2006)
WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Employee Savings Plan under an amendment and restatement effective as of
January 1, 2006 (the “Plan”);
WHEREAS, the Plan provides that the Company may amend the Plan; and
WHEREAS, the Company has given authority to make certain amendments to its ERISA
plans to the Erie Indemnity Company Employee Benefits Administration Committee
(“EBAC”); and
WHEREAS, the EBAC wishes to amend the Plan as hereinafter set forth. The purpose
of this Amendment is to reflect recent changes in Plan governance procedures and
to make changes in connection with recent regulatory changes affecting
tax-qualified plans. The provisions of this Amendment shall be effective as of
the dates stated herein. Words and phrases used herein with initial capital
letters which are defined in the Plan are used herein as defined.
NOW, THEREFORE, the EBAC hereby amends the Plan as set forth below:

 

         
December 29, 2008
       /s/ William D. Gheres    

  Member    
 
       
December 29, 2008
       /s/ Christina Marsh    

  Member    
 
       
December 29, 2008
       /s/ Barbara Stapf    

  Member    

118



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
ERIE INSURANCE GROUP EMPLOYEE SAVINGS PLAN
(As Amended and Restated Effective January 1, 2006)

1.   Effective January 1, 2008, Section 1.1 of the Plan shall be deleted in its
entirety and the following shall be inserted in lieu thereof:

  “1.1     ‘Administrator’ or ‘Plan Administrator’ means the administrative
committee described in Article Nine.”

2.   Effective January 1, 2009, the final sentence of Section 1.38 of the Plan
shall be deleted in its entirety and the following shall be inserted in lieu
thereof:       “For periods prior to June 1, 2009 or such later date as the
Administrator, in its discretion, shall provide, and except as otherwise
indicated, the Trust Fund shall be deemed to include that portion of a Total
Account which a Participant or beneficiary elects to invest in a group annuity
contract provided by the Erie Family Life Insurance Company.”

3.   Effective January 1, 2009, Section 5.3(b) of the Plan shall be deleted in
its entirety and the following shall be inserted in lieu thereof:

  “(b)    Each Participant and beneficiary shall have the opportunity to change
the manner in which the Total Account maintained on his behalf under the Plan is
invested. Such opportunity shall be exercised by giving Notice to the
Administrator or its designee within such time and in accordance with such means
as are designated by the Administrator and communicated to Participants, Covered
Employees and affected beneficiaries. Subject to such procedural rules as may be
established by the Administrator from time-to-time, such Notice shall specify,
in a whole dollar amount or in 1% increments from 0% to 100%, the dollar amount,
or percentage, of the Total Account maintained on behalf of the Participant or
beneficiary which is to be invested in each investment option then made
available. Except as may otherwise be set forth in the Trust Agreement, such
Notice shall be effective as of the Valuation Date on which the Notice is
received by the Trustee or as of the next following Valuation Date, in
accordance with procedures established by the Administrator and communicated to
Participants, Covered Employees and affected beneficiaries. Notwithstanding any
provision of this paragraph (b) to the contrary, (i) the election under this
Section 5.3(b) shall be subject to any contractual limitations imposed on the
direct transfer of assets between given investment funds or such other
reasonable limitation on exchanges as may be agreed to between the Administrator
and the person or entity designated by the Administrator to perform
administrative services on behalf of the Plan (ii) the election under this
Section 5.3(b) shall be subject to any regulatory restrictions on transfers, as
determined by the Administrator, in its discretion, (iii) prior to March 1, 2009
or such later date as the Administrator, in its discretion, shall provide, in no
event shall any portion of the Total Account maintained on behalf of a
Participant or beneficiary in the Erie Family Life Group Annuity Fund be
transferred to any other investment fund and (iv) in no event shall any portion
of the Total Account maintained on behalf of a Participant be transferred to the
Erie Indemnity Stock Fund.”

4.   Effective January 1, 2008, Section 5.3(e) of the Plan shall be deleted in
its entirety and the following shall be inserted in lieu thereof:

  “(e)    Any investment election or deemed investment election under the Plan
shall remain in effect until changed by an election under this Section.
Notwithstanding any provision of this Article Five to the contrary, the
Administrator, in its discretion, may offer such investment options to
Participants and beneficiaries as it deems appropriate and may cease to offer
any such options as it deems appropriate. In the event the Administrator decides
to discontinue offering an investment option

119



--------------------------------------------------------------------------------



 



      under the Plan, those Participants on whose behalf Total Accounts are
being maintained that are invested in the discontinued investment option may be
required, at the discretion of the Administrator, to have affected amounts
consolidated with (or “mapped” to) a replacement investment option selected by
the Administrator or may be provided an opportunity to designate, from such
selection of investment options as may be offered by the Administrator, an
investment option or options as a replacement for the investment option being
discontinued. Any such designation by a Participant shall be made in accordance
with paragraph (b) above. If a Participant who is affected by the
discontinuation of an investment option fails to make any replacement
designation offered in this paragraph (e), the Participant’s interest in such
discontinued fund, shall be consolidated with (or “mapped” to) such replacement
investment option selected by the Administrator, in its discretion. Any changes
under this paragraph (e) shall take effect as of such times and under such rules
as shall be established by the Administrator.”

5.   Effective January 1, 2008, Section 8.1 of the Plan shall be deleted in its
entirety and the following shall be inserted in lieu thereof:

  “8.1     Trust Agreement         The Company has entered into a Trust
Agreement for the purpose of holding assets of the Trust Fund other than assets
attributable to amounts invested in a group annuity contract provided by the
Erie Family Life Insurance Company. The Trust Agreement provides, among other
things, that all funds received by the Trustee thereunder shall be held,
administered, invested and distributed by the Trustee, and that no part of the
corpus or income of the Trust Fund held by the Trustee shall be used for, or
diverted to, purposes other than for the exclusive benefit of Participants or
their beneficiaries. The Administrator may remove such Trustee or any successor
Trustee, and any Trustee or any successor Trustee may resign. Upon removal or
resignation of a Trustee, the Administrator shall appoint a successor Trustee.  
      The Administrator shall have authority to direct that there shall be more
than one Trustee under the Trust Agreement and to determine the portion of the
assets under the Trust Agreement to be held by each such Trustee. If such action
is taken, the Administrator shall designate the additional Trustee or Trustees,
and each Trustee shall hold and invest and keep records with respect to the
portion of such assets held by it.”

6.   Effective January 1, 2008, Section 8.4 of the Plan shall be deleted in its
entirety and the following shall be inserted in lieu thereof:

  “8.4    Role of Administrator in Operation of the Trust Fund         The
Administrator shall perform such duties relating to the operation of the Trust
Fund as it deems appropriate and shall perform the duties specified in this
Section 8.4.         The Administrator shall have the following
responsibilities:

  (a)   to appoint and remove Trustees;     (b)   to appoint investment and fund
managers;     (c)   to allocate the duties and procedures for the Trustee and
investment fund managers;     (d)   to select investment funds or other
investments to offer under the Plan;     (e)   to establish an investment
philosophy and goals for each of the investment and fund managers;     (f)   to
monitor the Trustee with respect to servicing the Trust Fund in a fiduciary
capacity; and

120



--------------------------------------------------------------------------------



 



  (g)   to monitor the investment and fund managers including, without
limitation, their investment philosophies, goals, and rates of return.

      The Administrator may, from time-to-time, designate another person to
carry out any of the Administrator’s responsibilities under this Section 8.4.
The person so designated will have full authority, or such limited authority as
the Administrator may specify, to take such actions as are necessary or
appropriate to carry out the duties delegated by the Administrator.”

7.   Effective January 1, 2008, Section 9.1 of the Plan shall be deleted in its
entirety and the following shall be inserted in lieu thereof:

  “9.1    The Administrator         The Plan shall be administered by a
committee that shall act as Plan Administrator. The initial members of the
administrative committee have been appointed by the Board, effective January 1,
2008; provided, however, that such initial members, and any subsequent members
of the administrative committee shall serve at the pleasure of the Executive
Council of the Company. Any individual who is a member of the administrative
committee may resign by delivering his written resignation to the Executive
Council of the Company. In the event of the death, resignation or removal of a
member of the administrative committee, such Executive Council shall fill the
vacancy. In making the appointment, the Executive Council shall not be limited
to any particular person or group, and nothing herein contained shall be
construed to prevent any Participant, director, officer, employee or shareholder
of the Employers from serving as a member of the administrative committee.
Members of the administrative committee will not be compensated from the Trust
Fund for services performed in such capacity, but the Company will reimburse
such individuals for expenses reasonably and necessarily incurred by them in
such capacity. The Administrator shall be the “named fiduciary” for purposes of
ERISA; provided, however, that Participants and beneficiaries with Employer
Accounts under the Plan shall be considered “named fiduciaries” solely to the
extent of those fiduciary duties and responsibilities which are directly related
to the exercise of voting rights with respect to Plan interests invested in the
Erie Indemnity Stock Fund (and not to other aspects of Plan operation and/or
administration).         Initial appointment by the Board is evidenced by a
resolution of the Board. Appointment by the Executive Council of the Company
shall be evidenced in a writing executed on behalf of the Executive Council.
Copies of such writings shall be delivered to the Trustee and to such other
persons as may require such notice.”

8.   Effective January 1, 2008, Section 9.2(o) of the Plan shall be deleted in
its entirety and the following shall be inserted in lieu thereof:

  “(o)    To exercise such other authority and responsibility as is specifically
assigned to it under the terms of the Plan or the provisions of the
Administrator’s charter and to perform any other acts necessary to the
performance of its powers and duties.”

9.   Effective January 1, 2008, Sections 11.11(b) and (c) of the Plan shall be
deleted in their entirety and the following shall be inserted in lieu thereof:

  “(b)    In the event that a Participant’s total Annual Additions for any
limitation year exceeds the limitations of Section 11.11(a) because of a
reasonable error in estimating a Participant’s Compensation, a reasonable error
in determining the amount of Elective Deferrals that a Participant may make
within the limitations of paragraph (a) above or due to other facts and
circumstances as the Commissioner of Internal Revenue finds justifiable, the
excess amount shall be eliminated and/or the error corrected in a manner
prescribed under the IRS Employee Plans Compliance Resolution System.     (c)  
Notwithstanding anything herein to the contrary, in no event shall Test
Compensation, for purposes of this Section 11.11, include severance pay.
However, the following types of

121



--------------------------------------------------------------------------------



 



      remuneration, if includible for purposes of Test Compensation as described
in paragraph (a) above, shall be taken into account only if paid by the later of
the date that is 2-1/2 months after the date of severance from employment with
an Employer or the end of the limitation year that includes the date of
severance from employment with the Employer, if the amounts would have been
included in compensation had they been paid before the severance from employment
date:

  (i)   Regular Pay After Severance from Employment. The payment for services
rendered during the Participant’s regular working hours, or for services outside
of the Participant’s regular working hours such as overtime or shift
differential, commissions, bonuses or other similar payments that would have
been paid had the Participant not incurred a severance from employment.     (ii)
  Leave Cash Outs and Deferred Compensation. Payments of unused accrued bona
fide sick, vacation or other leave provided the Participant would have been able
to use the leave if employment had continued, or payments from a nonqualified
unfunded deferred compensation plan, provided the payment would have been paid
had the Participant not incurred a severance from employment and such payment
would have been includible in gross income had such payment been made.     (iii)
  Post-Severance from Employment Salary Continuation Payments. If the Employer
continues to provide remuneration to a Participant due to the Participant’s
disability or to a Participant who is not performing services because of
qualified military service, as defined in Code Section 414(u), in an amount that
is not in excess of that which would have been payable to the Participant as
compensation had the Participant not entered qualified military service, such
amounts will be included in Test Compensation for purposes of this Section.

  (d)   The sole purpose of this Section is to comply with the formal
requirements of Section 415(c) of the Code and the terms of this Section shall
be interpreted, applied, and if and to the extent necessary, shall be deemed
modified so as to satisfy solely the minimum requirements of Section 415(c) of
the Code and the regulations promulgated with respect thereto.”

10.   Effective July 1, 2008, Section 14.2(c) of the Plan shall be deleted in
its entirety and the following shall be inserted in lieu thereof:

  “(c)    Length of Loan. The Eligible Applicant and the Administrator shall
arrange for the repayment of a Plan loan. The period of repayment shall not
exceed five years from the date the loan is made. All repayment schedules
(whether by payroll withholding or otherwise) shall commence as of the next
administratively feasible pay period following the disbursement of the loan and
shall provide for substantially level amortization of principal and interest. An
Eligible Applicant who is on a military leave of absence may elect to extend the
term of a loan by the length of such absence. In all other cases, an Eligible
Applicant who is on a leave of absence or who terminates employment with the
Company and Affiliates must make principal and interest payments in the amount
and on such dates as otherwise due. In the event such payments are not made the
maturity of the loan shall be accelerated and the outstanding principal amount
of the loan, together with all accrued interest, shall be deemed immediately due
and distributable at such date or dates as the Administrator deems reasonable
and as may be specified by applicable law and regulation. Except as otherwise
permitted in Income Tax Regulations, in no event shall the date of deemed
distribution extend beyond the end of the calendar quarter next following the
calendar quarter in which the payment was not made.”

11.   Effective July 1, 2008, Section 14.3 of the Plan shall be deleted in its
entirety and the following shall be inserted in lieu thereof:

  “14.3    Loan Accounts

122



--------------------------------------------------------------------------------



 



      A loan made by the Plan to a Eligible Applicant in accordance with
Sections 14.1 and 14.2 shall be from the Total Account maintained on behalf of
such Eligible Applicant and from the investment funds in which such Total
Account is invested in such order of priority as the Administrator, pursuant to
a uniform and nondiscriminatory policy, shall direct. Payments of principal and
interest on loans shall be paid over to the Trustee as soon as possible after
each payroll deduction or other repayment and shall be credited to the Total
Account of the Eligible Applicant as of the date the repayments are received by
the Trustee. An Eligible Applicant’s loan repayments will be credited to such
individual’s Total Account in such manner as determined by the Administrator and
communicated to Eligible Applicants. The Administrator shall have the authority
to establish other reasonable rules, not inconsistent with the provisions of the
Plan, governing the establishment and maintenance of loan accounts.”

Executed at Erie, Pennsylvania, this 29th day of December, 2008.
ERIE INDEMNITY COMPANY
By: /s/ James J. Tanous
Title: Executive Vice President, Secretary and General Counsel

123